Exhibit 10.3

 

Technopark sublease

 

LEASE AGREEMENT

FOR COMMERCIAL OFFICE SPACE

 

Between

 

The firm IXOS SOFTWARE AG,

Bretonischer Ring 12, 85630 Grasbrunn

 

- hereinafter “landlord” -

 

and

 

the firm Siemens Aktiengesellschaft, with headquarters in Berlin and Munich,

Mailing Address: Siemens AG

SRE M AO P

Otto-Hahn-Ring 6, 81739 Munich

 

- hereinafter “tenant” -

 

the following

 

SUBLEASE II (Building C)

 

Is concluded:

 

Preamble

 

The landlord is the tenant in the buildings C and D on the partial area on Lot
No. 507 in the Grasbrunn District.

 

The landlord and tenant have already signed a sublease agreement for parts of
the building D. The tenant now wishes to also sublease from the landlord all the
other areas in building D and the entire building C under the following
conditions.

 

The landlord has already advised the owner regarding the planned sublease. The
owner has approved the sublease.

 

§ 1

Leased Property

 

The landlord leases on the partial area, Lot No. 507 of the Grasbrunn District
all partial areas of the building D and the entire building C that have not yet
been leased, namely:

 

  a) in building C: ground floor, 2nd floor, 3rd floor, 4th floor (ca. 16,117 m2
gross floor space)

 



--------------------------------------------------------------------------------

  b) in building C and D: 1st basement floor, exposed (ca. 1,503 m2 gross floor
space)

 

  c) in buildings C and D: 1st basement floor, unexposed (ca. 3,396 m2 gross
floor space), minus the already leased basement areas amounting to ca. 400 m2

 

  d) in buildings C and D: 322 parking spaces in the underground parking garage
in the 1st basement floor and the 2nd basement floor

 

  e) 41 exterior parking spaces.

 

§ 2

Term of Lease

 

1. The landlord/tenant relationship for the leased areas and for the parking
spaces in the underground garage shall commence with their readiness for
occupancy, which is expected to be by 03-01-2001, with the lease commencing on
04-01-2001 at the latest.

 

If the building is not ready for occupancy by 05-01-2001 the landlord shall
compensate the tenant with a contractual penalty in the amount of one months
rent. The contractual penalty is due on 05-01-2001 and is to be paid regardless
of any losses incurred by the tenant, in other words it will not be based upon
the losses of the tenant.

 

The landlord shall inform the tenant of the precise date of commencement of the
lease as early as possible in writing, at the least 2 month prior to the date of
turnover.

 

2. The lease is concluded between the parties firmly for a period of 10 years,
calculated from the date on which the premises are turned over to the tenant.
The landlord shall afford the tenant a one-time special right to terminate in
that the tenant has the right to terminate the lease early one time, with a
deadline of one year to the end of the fifth year, i.e. if the property is
surrendered on 04-01-2001, this deadline is 03-31-2006.

 

After a period of 10 years the lease shall expire in any case, without requiring
special notification. A tacit renewal of the lease without a new written lease
agreement between the parties is expressly excluded.

 

§ 4

Rent Amount, Ancillary Expenses

 

1. The monthly rent inclusive of data cable connection for the leased areas
(gross floor space) listed in § 1 Number 1a) and b) of this contract amounts to

 

EURO 14.83

 

Plus applicable value-added tax per m2 leased space (gross floor space).

 

The monthly rent for the basement areas listed in § 1 Number 1c) of this
contract amounts to



--------------------------------------------------------------------------------

EURO 7.40

 

Plus applicable value-added tax per m2 leased space (gross floor space).

 

The monthly rent for the parking spaces in the underground garage listed in § 1
Number 1c) of this contract amounts to

 

EURO 43.46

 

Plus applicable value-added tax per parking space.

 

The exterior parking spaces are relinquished at no charge.

 

Preliminarily, based upon the above-named areas in accordance with § 1 of this
contract, the total rent to be paid monthly amounts to

 

EURO 297,469.12

 

Plus applicable value-added tax.

 

2. With respect to the rent amount agreed-upon above in § 4 line 1, for the
entire duration of the lease, the following value index clause is agreed-upon by
the parties:

 

From the date of commencement of the lease, the rent amount agreed-upon above in
§ 4 line 1 shall increase or decrease by the same proportion in which the cost
of living for a 4-person working household of average income in the Federal
Republic of Germany increases or decreases in accordance with the index
calculations of the Federal Office of Statistics in Wiesbaden. Decisive for the
change are the statistical reports of the Bavarian Land Office for Statistics
and Data Processing, calculated on the basis of 1991 = 100. In this, the above
agreed-upon rent amount corresponds to the price index published by the
Statistical Land Office for the month prior to the commencement of the lease.

 

Any increase or decrease in the rental amount, however, shall take place only
once per year, irrespective of the amount of increase or decrease, and shall
take place on the 1st of January of a given year.

 

3. The rent payments are to be made monthly, in advance, at the latest by the
third of the month, free from postage and charges at the risk of the tenant, to
the landlord, in the account in the Hypo Vereinsbank Munich, Routing No. 700 202
70, Account No. 35 359 923, unless the landlord specifies another account.

 

4. No ancillary expenses are included in the rent amount. Prepayments for
ancillary expenses are to be paid monthly together with and in the same manner
as the rent. The tenant is obligated to pay for all ancillary expenses
associated with the management and operation of the property C, and a
proportional payment of all ancillary expenses directly



--------------------------------------------------------------------------------

associated with the underground parking garage and the above-ground parking lot
(in each case including ramps, entryways, accesses and lighting). In particular,
the tenant is required to bear all operating costs that can be allocated in
accordance with § 27 of the 2nd Calculation Regulation.

 

Furthermore, the tenant is required to pay the following ancillary expenses:

 

  a) property management fees

 

  b) the costs of regular cleaning of the exterior window surfaces and facades

 

  c) the costs of the ventilation, heating and air conditioning, and fire alarm
systems, and the costs of the sprinkler systems, included in which are the costs
of servicing, monitoring, and repairing the systems, regular inspections for
operability and safety, including adjustment by a professional, and maintenance
and repair.

 

  d) The costs of cleaning the underground parking garage and the above-ground
parking lot, including the entryway

 

For the ancillary expenses to be assigned to the tenant in accordance with the
provisions of this contract, the tenant shall pay monthly, together with the
rent, an ancillary expense prepayment in the amount of ca. 16 % of the current
basic rent, plus applicable value-added tax.

 

All ancillary expenses are, to the extent that this is technically feasible, to
be metered separately for the tenant. They are then to be calculated based upon
the actually metered usage. If a measurement is not possible and is not carried
out, ancillary expenses incurred – to the extent that their payment is only
proportional – shall be established by the landlord at his reasonable
discretion, adhering to the principle of fair treatment of all tenants.

 

5. The settlement of ancillary expenses to be assessed to and paid by the tenant
shall take place one time annually by the landlord, at the latest by October
31st of the year following the accounting period. Overdue ancillary expense
prepayments and back payments shall be charged interest at a rate of 4 percent
over the basic interest rate, which replaces the discount rate as of 01-01-1999,
from the due date on.

 

§ 5

Security Deposit

 

No rent security / security deposit is required.

 

§ 7

Use and Maintenance of Leased Areas

 

If after taking over the leased property, the tenant should undertake structural
changes and installations, the landlord may require upon expiration of the lease
that they be



--------------------------------------------------------------------------------

returned to their original condition at the expense of the tenant. Installations
and fixtures with which the tenant has equipped the rooms are to be removed upon
expiration of the lease.

 

The landlord shall remove no installations and fixtures, however the landlord
may require, in agreement with the tenant, that installations and fixtures be
left in the leased areas upon expiration of the lease, if the landlord pays the
tenant the current market value for them. Quite generally, the tenant is liable
for all damages resulting from his construction measures and installations, and
is responsible for any permit fees.

 

§ 8

Subleasing

 

1. The tenant has the right to assign use of the leased property to a third
party – entirely or in part – especially to sublease the property. The tenant
shall inform the landlord as to the sublease.

 

The landlord may reject a sublease if grounds are present in the person or the
behavior of the third party that, if present in the person of the tenant, would
give the landlord grounds for termination without prior notification. The same
applies if the subtenant uses the leased property for sales that exclude the
input tax deduction. A justified refusal by the landlord does not give the
tenant the right to terminate the lease. § 549, para 1 sentence 2 of the Federal
Civil Code is excluded.

 

2. In the case of a sublease and other assignment of use, the tenant is liable
for all acts and omissions of the subtenant/user regardless of who is at fault.

 

§ 10

Expiration of Lease

 

1. Upon expiration of the landlord/tenant relationship, the tenant must return
the leased areas in the condition that was established in the protocol
determined at the commencement of the lease. Any structural alterations carried
out during the term of the lease are to be returned to their original state. In
particular the tenant must perform the interior decorative repairs upon
expiration of the lease, regardless of whether and when the tenant performed
them beforehand, and must completely clean the leased areas. If the floor
coverings are in a condition, due to excessive use and/or renovations, that is
not acceptable to a subsequent tenant, the tenant is required to replace them.
If, with technical systems, the tenant can provide no proof that he has
performed the necessary maintenance procedures, the landlord has the right to
undertake said maintenance work at the cost of the tenant.



--------------------------------------------------------------------------------

2. If the lease should end with a termination without notification by the
landlord, the tenant must compensate the landlord for any losses incurred as a
result. This applies especially if the leased areas must stand empty from the
time the tenant vacates them until the agreed-upon expiration of the lease, or
if they must be leased at a lower rate. In this, the landlord must keep the
losses as low as possible.

 

3. Upon expiration of the lease and once the leased areas have been vacated, a
final inspection protocol shall be prepared and signed by the parties to the
contract, in which all deficiencies and interior decorating repairs identified
during the inspection are to be remedied through cleaning and maintenance work.
The deficiencies or uncompleted work identified during the inspection are
considered accepted by the signature of the tenant.

 

Appendices considered significant components of contract:

 

Appendix 1:

  Lease plan ground floor through 4th floor

Appendix 2:

  Lease plan basement 1 and basement 2

Appendix 3:

  Structural description

Appendix 4:

  Omitted

Appendix 5:

  List of Operating Expenses (Appendix 3 to § 27 of 2nd Calculation Regulation)

 

[Signatures]



--------------------------------------------------------------------------------

Addendum

 

To the

SUBLEASE AGREEMENT FOR COMMERCIAL OFFICE SPACE

Dated 12-12-2000

 

Between

 

The firm IXOS SOFTWARE AG,

Bretonischer Ring 12, 85630 Grasbrunn

 

- hereinafter “landlord” -

 

and

 

the firm Siemens Aktiengesellschaft, with headquarters in Berlin and Munich,

Mailing Address: Siemens AG

SRE M AO P

Otto-Hahn-Ring 6, 81739 Munich

 

- hereinafter “tenant” -



--------------------------------------------------------------------------------

Based upon the decisive new calculation of the gross floor space of the
Technopark II by the architecture firm Aigner and Partners (see § 1 Number 1,
last paragraph of the sublease agreement), the parties agree to the following
regulations that deviate from the main contract:

 

Re § 1

Leased Property

 

The landlord leases on a partial area, Lot No. 507 of the Grasbrunn District,
the following areas in the building D:

 

a)

  

Office space:

  

10,091.28 m2

b)

  

Basement:

  

    400.00 m2

c)

  

Parking spaces in underground garage:

  

      300

    

Parking spaces in exterior parking lot:

  

        20

 

The above change in gross floor space shall take effect with the commencement of
the lease. (See also § 1 Number 1, last paragraph of the main contract.)

 

Re § 4

Rent Amount, Ancillary Expenses

 

Re 1. The monthly rent inclusive of data cable connection for the leased areas
(gross floor space) listed in § 1 Number 1a) and b) of the contract and this
addendum amounts to

 

EURO 13.29

 

Plus applicable value-added tax per m2 leased space (gross floor space).

 

The monthly rent for the basement areas (gross floor space) listed in § 1 Number
1b) of the contract and this addendum amounts to

 

EURO 6.90

 

Plus applicable value-added tax per m2 leased space (gross floor space).

 

The monthly rent for the parking spaces in the underground garage listed in § 1
Number 1c) of the contract and this addendum amounts to

 

EURO 43.46

 

Plus applicable value-added tax per parking space.

 

Based upon the above-named areas in accordance with § 1 of this addendum, the
total rent to be paid monthly amounts to



--------------------------------------------------------------------------------

EURO 149,911.11

 

Plus applicable value-added tax.

 

The amount of rent shall remain unchanged for a period of three years. After the
37th rent month the monthly rent amount shall increase – based upon the square
meter figures listed under Number 1, to a total of

 

EURO 158,905.78

 

Plus applicable value-added tax.

 

Re 3. For the ancillary expenses to be assigned to the tenant in accordance with
the provisions of the existing contract, the tenant shall pay monthly, together
with the rent, an ancillary cost prepayment in the amount of EURO 2.37 per m2
for the areas in the building D, plus applicable value-added tax.

 

This corresponds, based upon a square meter price of EURO 2.37 per m2 and the
current value-added tax of 16 %, with an area of 10,491.28 m2, for a total
amount of EURO 28,842.63.

 

The tenant is required to pay this amount to the landlord for the duration of
the lease of the listed areas in the building D.

 

The above change in the regulation of the main contract with respect to the
payment of an ancillary expense prepayment shall take effect on January 1st
2002. Until that date the regulation of the main contract shall remain in
effect.

 

The ancillary expense prepayment shall increase or decrease in the same
proportion at which the cost of living for a 4-person working household of
average income in the Federal Republic of Germany increases or decreases in
accordance with the index calculations of the Federal Office of Statistics in
Wiesbaden. Decisive for the change are the statistical reports of the Bavarian
Land Office for Statistics and Data Processing, calculated on the basis of 1991
= 100. An increase or decrease in the ancillary expense prepayment will take
place only one yearly, starting on January 1st, 2003.

 

[Signatures]



--------------------------------------------------------------------------------

Addendum II

 

To the

SUBLEASE AGREEMENT FOR COMMERCIAL OFFICE SPACE

Dated 12-12-2000

 

Between

 

The firm IXOS SOFTWARE AG,

Bretonischer Ring 12, 85630 Grasbrunn

 

- hereinafter “landlord” -

 

and

 

the firm Siemens Aktiengesellschaft, with headquarters in Berlin and Munich,

Postal address: Siemens AG

SRE M AO P

Otto-Hahn-Ring 6, 81739 Munich

 

- hereinafter “tenant” -



--------------------------------------------------------------------------------

The price index used up to now in the lease agreement and/or in the addendum to
the lease agreement dated 05-22-2002 as the basis for the adjustment of the rent
amount or the adjustment of the ancillary cost prepayments is no longer being
calculated as of 01-01-2003. Since that time the Federal Office of Statistics
has been publishing instead the “consumer price index for Germany”. The parties
thus agree that as of 01-01-2003 the “consumer price index for Germany” shall
serve as the basis for the adjustment of the rent amount and/or the ancillary
expense prepayments.

 

The remaining regulations of the main contract and the addendum dated 05-22-2002
remain unaffected.

 

[Signatures]



--------------------------------------------------------------------------------

LEASE AGREEMENT

FOR COMMERCIAL OFFICE SPACE

 

Between

 

The firm IXOS SOFTWARE AG,

Bretonischer Ring 12, 85630 Grasbrunn

 

- hereinafter “landlord” -

 

and

 

the firm Siemens Aktiengesellschaft, with headquarters in Berlin and Munich,

Postal address: Siemens AG

SRE M AO P

Otto-Hahn-Ring 6, 81739 Munich

 

- hereinafter “tenant” -

 

the following

 

SUBLEASE

 

Is concluded:

 

Preamble

 

The landlord is the tenant in the building D, among others, in the partial area
on Lot No. 507 of the Grasbrunn District. The landlord has already advised the
owner as to the planned sublease. The owner has approved the sublease.

 

§ 1

Leased Property

 

The landlord leases on the partial area, Lot No. 507 of the Grasbrunn District
the following partial areas of the building D:

 

  a) office space in the ground floor, the 2nd floor, and the 3rd floor, for a
total office space of ca. 10,064 m2 gross floor space

 

  b) basement space in the first basement floor amounting to ca. 400 m2

 

  c) 300 parking spaces in the underground parking garage, and 20 spaces in the
exterior parking lot, the precise location of which will be officially decided
by the parties prior to occupancy of the building.



--------------------------------------------------------------------------------

§ 2

Term of Lease

 

1. The landlord/tenant relationship for the leased areas and for the parking
spaces in the underground garage shall commence with their readiness for
occupancy, which is expected to be by 03-01-2001, with the lease commencing on
04-01-2001 at the latest.

 

If the building is not ready for occupancy by 05-01-2001 the landlord shall
compensate the tenant with a contractual penalty in the amount of one months
rent. The contractual penalty is due on 05-01-2001 and is to be paid regardless
of any losses incurred by the tenant, in other words it will not be based upon
the losses of the tenant.

 

The landlord shall inform the tenant of the precise date of commencement of the
lease as early as possible in writing, at the least 2 month prior to the date of
turnover.

 

2. The lease is concluded between the parties firmly for a period of 5 years,
calculated from the date on which the premises are turned over to the tenant.
The landlord shall afford the tenant a one-time special right to terminate in
that the tenant has the right to terminate the lease early one time, with a
notification deadline of 6 months, at the end of the month, but beginning only
after expiration of the 36th rental month, i.e. if the property is turned over
to the tenant on 04-01-2001, this deadline would be 03-31-2004.

 

After a period of 5 years the lease shall expire in any case, without requiring
special notification. A tacit renewal of the lease without a new written lease
agreement between the parties is expressly excluded.

 

§ 4

Rent Amount, Ancillary Expenses

 

1. The monthly rent inclusive of data cable connection for the leased areas
(gross floor space) listed in § 1 Number 1a) of this contract amounts to

 

EURO 13.29

 

Plus applicable value-added tax per m2 leased space (gross floor space).

 

The monthly rent for the basement areas listed in § 1 Number 1b) of this
contract amounts to

 

EURO 6.90

 

Plus applicable value-added tax per m2 leased space (gross floor space).

 

The monthly rent for the parking spaces in the underground garage listed in § 1
Number 1c) of this contract amounts to



--------------------------------------------------------------------------------

EURO 43.46

 

Plus applicable value-added tax per parking space.

 

The exterior parking spaces are relinquished at no charge.

 

Preliminarily, based upon the above-named areas in accordance with § 1 of this
contract, the total rent to be paid monthly amounts to

 

EURO 149,548.56

 

Plus applicable value-added tax.

 

The rent amount shall remain unchanged for a period of three years. As of the
37th rent month the monthly rent shall increase – based upon the square meter
figures in § 1 Number 1, to a total of

 

Euro 158, 521.47

 

Plus applicable value-added tax.

 

2. The rent payments are to be made monthly, in advance, at the latest by the
third of the current month, free from postage and charges at the risk of the
tenant, to the landlord, in the account in the Hypo Vereinsbank Munich, Routing
No. 700 202 70, Account No. 35 359 923, unless the landlord specifies another
account.

 

3. No ancillary expenses are included in the rent amount. Prepayments for
ancillary expenses are to be paid monthly, together with and in the same manner
as the rent. The tenant is obligated to pay all ancillary expenses associated
with the management and operation of the property D, and a proportional payment
of all ancillary expenses directly associated with the underground parking
garage and the above-ground parking lot (in each case including ramps,
entryways, accesses and lighting). In particular, the tenant is required to bear
all operating costs that can be allocated in accordance with § 27 of the 2nd
Calculation Regulation. (attached as Appendix 5)

 

Furthermore, the tenant is required to pay the following ancillary expenses:

 

  a) property management fees

 

  b) the costs of regular cleaning of the exterior window surfaces and facades
(maximum of 2 times per calendar year)

 

  c) the costs of the ventilation, heating and air conditioning, and fire alarm
systems, and the costs of the sprinkler systems, and the other technical
fixtures provided by the landlord, as listed in the structural description,
included in which are the costs of servicing, monitoring, and repairing the
systems, regular inspections for operability and safety, including adjustment by
a professional, and maintenance and repair.



--------------------------------------------------------------------------------

  d) The costs of cleaning the underground parking garage and the above-ground
parking lot, including the entryway.

 

For the ancillary expenses to be assigned to the tenant in accordance with the
provisions of this contract, the tenant shall pay monthly, together with the
rent, an ancillary expense prepayment in the amount of ca. 16 % of the current
basic rent for the leased areas listed in § 1 Number 1 a) and b) of this
contract, plus applicable value-added tax.

 

All ancillary expenses are, to the extent that this is technically feasible, to
be metered separately for the tenant. They are then to be calculated based upon
the actually metered usage. If a measurement is not possible and is not carried
out, ancillary expenses incurred – to the extent that their payment is only
proportional – shall be established by the landlord at his reasonable
discretion, adhering to the principle of fair treatment of all tenants.

 

4. The settlement of ancillary expenses to be assessed to and paid by the tenant
shall take place one time annually by the landlord, at the latest by October
31st of the year following the accounting period. The tenant is required to pay
the additional amount to the landlord within 4 weeks following the increase in
the final accounting of the ancillary expenses. The landlord is required within
the same time period to reimburse the tenant any amount due to him as a result
of the calculation.

 

Overdue ancillary expense prepayments and back payments shall be charged
interest at a rate of 4 percent over the basic interest rate, which replaces the
discount rate as of 01-01-1999, from the due date on.

 

§ 5

Security Deposit

 

No rent security / security deposit is required.

 

§ 7

Use and Maintenance of Leased Areas

 

If after taking over the leased property, the tenant should undertake structural
changes and installations, the landlord may require upon expiration of the lease
that they be returned to their original condition at the expense of the tenant.
Installations and fixtures with which the tenant has equipped the rooms are to
be removed upon expiration of the lease.

 

The landlord shall remove no installations and fixtures, however the landlord
may require, in agreement with the tenant, that installations and fixtures be
left in the leased areas upon expiration of the lease, if the landlord pays the
tenant the current market value for them. Quite generally, the tenant is liable
for all damages resulting from his construction measures and installations, and
is responsible for any permit fees.



--------------------------------------------------------------------------------

§ 8

Subleasing

 

1. The tenant has the right to assign use of the leased property to a third
party – entirely or in part – especially to sublease the property. The tenant
shall inform the landlord as to the sublease.

 

The landlord can reject a sublease if grounds are present in the person or the
behavior of the third party that, if present in the person of the tenant, would
give the landlord grounds for termination without prior notification. The same
applies if the subtenant uses the leased property for sales that exclude the
input tax deduction. A justified refusal by the landlord does not give the
tenant the right to terminate the lease. § 549, para 1 sentence 2 of the Federal
Civil Code is excluded.

 

2. In the case of a sublease and other assignment of use, the tenant is liable
for all acts and omissions of the subtenant/user regardless of who is at fault.

 

§ 10

Expiration of Lease

 

1. Upon expiration of the landlord/tenant relationship, the tenant must return
the leased areas in the condition that was established in the protocol
determined at the commencement of the lease. Any structural alterations carried
out during the term of the lease are to be returned to their original state. In
particular the tenant must perform the interior decorative repairs upon
expiration of the lease, regardless of whether and when the tenant performed
them beforehand, and must completely clean the leased areas. If the floor
coverings are in a condition, due to excessive use and/or renovations, that is
not acceptable to a subsequent tenant, the tenant is required to replace them.
Alternatively, the tenant has the right to dispose of the above obligation to
perform interior decorative repairs and to replace the floor coverings by paying
a one-time fee in the amount of Euro 200,000.00 plus applicable value-added tax,
due upon expiration of the lease. If, with technical systems, the tenant can
provide no proof that he has performed the necessary maintenance procedures, the
landlord has the right to undertake said maintenance work at the cost of the
tenant.

 

2. If the lease should end with a termination without notification by the
landlord, the tenant must compensate the landlord for any losses incurred as a
result. This applies especially if the leased areas must stand empty from the
time the tenant vacates them until the agreed-upon expiration of the lease, or
if they must be leased at a lower rate. In this, the landlord must keep the
losses as low as possible.



--------------------------------------------------------------------------------

3. Upon expiration of the landlord/tenant relationship and once the leased areas
have been vacated, a final inspection protocol shall be prepared and signed by
the parties to the contract, in which all deficiencies and interior decorating
repairs identified during the inspection are to be remedied through cleaning and
maintenance work. The deficiencies or uncompleted work identified during the
inspection are considered accepted with the signature of the tenant.

 

Appendices considered significant components of lease:

 

Appendix 1:

 

Lease plan ground floor

Appendix 2:

 

Lease plan 2nd floor

Appendix 3:

 

Lease plan 3rd floor

Appendix 4:

 

Please plan basement floor to be provided later

Appendix 5:

 

List of Operating Expenses

Appendix 6:

 

Structural description

 

[Signatures]



--------------------------------------------------------------------------------

Addendum II [Handwritten C + D]

 

To the

SUBLEASE AGREEMENT FOR COMMERCIAL OFFICE SPACE

Dated 12-12-2000

 

Between

 

The firm IXOS SOFTWARE AG,

Bretonischer Ring 12, 85630 Grasbrunn

 

- hereinafter “landlord” -

 

and

 

the firm Siemens Aktiengesellschaft, with headquarters in Berlin and Munich,

Postal address: Siemens AG

SRE M AO P

Otto-Hahn-Ring 6, 81739 Munich

 

- hereinafter “tenant” -



--------------------------------------------------------------------------------

The price index used up to now in the lease agreement and/or in the addendum to
the lease agreement dated 05-22-2002 as the basis for the adjustment of the rent
amount or the adjustment of the ancillary expense prepayments is no longer being
calculated as of 01-01-2003. Since that time the Federal Office of Statistics
has been publishing instead the “consumer price index for Germany”. The parties
thus agree that as of 01-01-2003 the “consumer price index for Germany” shall
serve as the basis for the adjustment of the rent amount and/or the ancillary
expense prepayments.

 

The remaining regulations of the main contract and the addendum dated 05-22-2002
remain unaffected.

 

[Signatures]



--------------------------------------------------------------------------------

Addendum

 

To the

SUBLEASE AGREEMENT FOR COMMERCIAL OFFICE SPACES

Dated 12-12-2000

 

Between

 

The firm IXOS SOFTWARE AG,

Bretonischer Ring 12, 85630 Grasbrunn

 

- hereinafter “landlord” -

 

and

 

the firm Siemens Aktiengesellschaft, with headquarters in Berlin and Munich,

Postal address: Siemens AG

SRE M AO P

Otto-Hahn-Ring 6, 81739 Munich

 

- hereinafter “tenant” -



--------------------------------------------------------------------------------

Based upon the decisive new calculation of the gross floor space in the
Technopark II by the architecture firm Aigner and Partners (see § 1 Number 1,
last paragraph of the sublease agreement), the parties agree to the following
regulations that deviate from the main contract:

 

Re § 1

Leased Property

 

The landlord leases on a partial area, Lot No. 507 of the Grasbrunn District,
the following areas in the buildings C and D:

 

Re a)

  

Office spaces (2nd + 3rd + 4th floors):

  16,280.46 m2

Re b)

  

Exposed areas:

    1,316.61 m2

Re c)

  

Unexposed areas:

    3,424.54 m2

Re d)

  

Parking spaces in underground garage:

      320

Re e)

  

Parking spaces in exterior parking lot:

        41           

 

The above change in gross floor space shall take effect with the commencement of
the lease. (See also § 1 Number 1, last paragraph of the main contract.)

 

Re § 4

Rent Amount, Ancillary Expenses

 

Re 1. The monthly rent inclusive of data cable connection for the leased areas
(gross floor space) listed in § 1 Number 1a) and b) of the contract and this
addendum amounts to

 

EURO 14.83

 

Plus applicable value-added tax per m2 leased space (gross floor space).

 

The monthly rent for the basement areas (gross floor space) listed in § 1 Number
1c) of the contract and this addendum amounts to

 

EURO 7.40

 

Plus applicable value-added tax per m2 leased space (gross floor space).

 

The monthly rent for the parking spaces in the underground garage listed in § 1
Number 1d) of the contract and this addendum amounts to

 

EURO 43.46

 

Plus applicable value-added tax per parking space.



--------------------------------------------------------------------------------

Based upon the above-named areas in accordance with § 1 of this addendum, the
total rent to be paid monthly amounts to

 

EURO 300,213.34

 

Plus applicable value-added tax.

 

Re 3. For the ancillary expenses to be assigned to the tenant in accordance with
the provisions of the existing contract, the tenant shall pay monthly, together
with the rent, an ancillary cost prepayment in the amount of EURO 2.37 per m2
for the areas in the buildings C and D, plus applicable value-added tax.

 

This corresponds, based upon a square meter price of EURO 2.37 per m2 and the
current value-added tax rate of 16 %, with an area of 17,597.07 m2, to a total
amount of EURO 48,377.86.

 

The tenant is required to pay this amount to the landlord for the duration of
the lease for the listed areas in the buildings C and D.

 

The above change in the regulation of the main contract with respect to the
payment of an ancillary expense prepayment shall take effect on January 1st
2002. Until that date the regulations in the main contract shall remain in
effect.

 

The ancillary expense prepayment shall increase or decrease by the same
proportion at which the cost of living for a 4-person working household of
average income in the Federal Republic of Germany increases or decreases in
accordance with the index calculations of the Federal Office of Statistics in
Wiesbaden. Decisive for the change are the statistical reports of the Bavarian
Land Office for Statistics and Data Processing, calculated on the basis of 1991
= 100. An increase or decrease in the ancillary expense prepayment will take
place only once yearly, starting on January 1st, 2003.

 

[Signatures]